DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 3/7/2022 is acknowledged. Applicant has amended claim 10 to fall within Group I. Accordingly, claim 10 has been examined with the elected claims. 
The traversal is on the ground(s) that there would be no serious examination burden by not restricting the claims.  This is not found persuasive because the different groups have acquired a separate status in the art in view of their different classifications, and the inventions require employing different search strategies, evidence of a serious search/examination burden. This is unchanged irrespective of the amendments to make claims 22 and 24 (Group IV) depend on claims 11 and 23 (Group III). As set forth previously, the process of claim 1 can be practiced by a different apparatus than that of claims 11 or 23, such as an apparatus comprising a bladder with a uniform surface and no recessed portions and/or without cauls, and the apparatus can be used to practice a different method. The inventions are therefore distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/7/2022.

Claim Objections
Claims 2-5 are objected to because of the following informalities:  
Each of claims 2-5 further defines a previously recited claim step but does not properly refer back to the preceding claim limitation because they do not recite “the” prior to these 
Claim 4 recites “a plurality of pressurization tubes that extends through…” which should read “a plurality of pressurization tubes that extend through…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “well-defined” in claim 6 is a subjective term which renders the claim indefinite. The term “well-defined” is not defined by the claim, the specification does not provide a standard for ascertaining the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The opinion of what constitutes a “well-defined surface” in the context of the invention can vary from one person to another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al., US 20160375629 A1 (“Matsen”) in view of Wilcoxson et al, US 20160075092 A1 (“Wilcoxson”) and Bartel et al., US 9174393 (“Bartel”), provided in Applicant’s IDS.

Regarding claim 1, Matsen teaches a method for forming a composite structure ([0002]), the method comprising: holding an inner tooling, a stackup, and an outer tooling in place together using a load constraint (plurality of dies 222 comprising first die 302 and second die 304 containing structure 206 mounted within load constraint 218, 306/308, Figs. 2-3); pressurizing a plurality of bladders in the stackup to cause expansion of the bladders (a number of pressure applicators 292 apply pressure to each component of structure 206, Fig. 2, [0058]; pressure applicators may be bladders [0084], Fig. 7), thereby pushing together a thermoplastic skin and a plurality of thermoplastic members in the stackup (Fig. 2 – structure 206 comprises thermoplastic material 244 and includes first component 246, skin 252, and second component 248, stiffener 256, of which there are many (Fig. 8 - 804, 806, 808, 810)); and co-consolidating the thermoplastic skin and the plurality of thermoplastic members while the bladders are pressurized to form the composite structure (the structure 206 is joined using elevated temperature and pressure [0036]).
Matsen teaches a plurality of bladders in the stackup but does not explicitly disclose the use of stringer bladders. The cross-sectional view of Fig. 7 depicts structures internal to and matching the geometry of the stiffeners 708-714 appearing to serve as a temporary supporting structure akin to bladders or mandrels (not present in Fig. 8), but the disclosure fails to clearly associate the structures as such.
However, for assembling stiffened composite structures, Wilcoxson teaches the use of stringer bladders when joining stringers to a skin ([0001]-[0003]; bladder 110, Fig. 12). The bladders are useful for filling the cavities of stringers, such as hat-shaped stringers, to result in a flush surface where skin may be applied ([0003]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Matsen to require the use of stringer bladders in order to ensure a flush surface where skin is applied over the stiffeners, as taught by Wilcoxson.
Matsen in view of Wilcoxson does not teach the thermoplastic materials are overbraided. 
Bartel discloses methods of fabricating thermoplastic composite tubular structures and teaches that overbraided thermoplastic materials preferably provide for improved damage tolerance and improved fracture toughness due to the over and under construction of the overbraiding process (Col. 7, line 66 – Col. 8, line 3). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Matsen in view of Wilcoxson to use overbraided thermoplastic materials, in order to realize improved damage tolerance and fracture toughness, as taught by Bartel.

Regarding claim 2, Matsen in view of Wilcoxson and Bartel teach the limitations of claim 1. Matsen further teaches wherein co-consolidating the overbraided thermoplastic skin and the plurality of overbraided thermoplastic members comprises: heating, inductively, a first smart susceptor and a second smart susceptor in the stackup to melt the overbraided thermoplastic skin and the plurality of overbraided thermoplastic members to thereby join together the overbraided thermoplastic skin and the plurality of overbraided thermoplastic members (multiple smart susceptors included in structure 206 generate heat when exposed to magnetic flux generated by induction coils and promote welding/joining of the structure 206 components [0036], [0050]-[0051], [0074]-[0076]).

Regarding claim 3, Matsen in view of Wilcoxson and Bartel teach the limitations of claim 2. Matsen further teaches wherein heating, inductively, the first smart susceptor and the second smart susceptor comprises: generating magnetic energy using first induction coils embedded in the inner tooling and second induction coils embedded in the outer tooling (induction coils 410 in first and second die 404/406 generate magnetic flux, Figs. 4-7, [0071]-[0072]); and converting the magnetic energy to thermal energy using the first smart susceptor and the second smart susceptor ([0050]-[0051]).

Regarding claim 7, Matsen in view of Wilcoxson and Bartel teach the limitations of claim 1. Matsen further teaches cooling the stackup such that the overbraided thermoplastic skin and the plurality of overbraided thermoplastic members joined together form a single, integrated composite structure (the two components are welded then cooled and unloaded [0076]).

Regarding claim 9, Matsen in view of Wilcoxson and Bartel teach the limitations of claim 1. Matsen further teaches building the stackup over the inner tooling and securing the outer tooling around the stackup (Fig. 7, built up over lower die and below upper die; dies are secured within load constraint [0071]). Matsen further teaches a plurality of rods embedded within the plurality of dies which may provide reinforcement for the dies, and the rods can be held in place by a plurality of nuts installed to apply tension to the rods ([0043]). Matsen does not explicitly state compression loading the inner tooling while the stackup is built over the inner tooling and the outer tooling is secured around the stackup.
While the disclosure does not provide further detail regarding use of the rods, one of ordinary skill in the art would see the purpose of tensioned rods embedded in the die/tooling as providing a compressive stress to the die section (as in pre-/post-tensioned concrete). It would be obvious that compression-loading the inner tooling while the stackup is built over the inner tooling and the outer tooling is secured around the stackup is implied and therefore taught by Matsen and would provide additional reinforcement and strength to the tooling sections.

Regarding claim 10, Matsen in view of Wilcoxson and Bartel teach the limitations of claim 1. Matsen further teaches the composite structure is an aircraft composite barrel section (Fig. 1, [0030]-[0033]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen in view of Wilcoxson and Bartel as applied to claim 1 above, and further in view of Losey, US 3062153 (“Losey”).

Regarding claim 4, Matsen in view of Wilcoxson and Bartel teach the limitations of claim 1. Matsen teaches pressurizing the bladders in the stackup and Matsen teaches using inert gas during consolidation ([0044]), however Matsen is not specific on how bladders are pressurized and does not teach pressurizing the plurality of stringer bladders using an inert gas within a plurality of pressurization tubes that extend through the plurality of stringer bladders. 

Losey teaches a method of pressurizing/depressurizing a bladder 33 by way of a perforated tube 42 extending through the bladder (Figs. 7-8). The series of small holes spaced along the tube allows for the full expulsion of fluid from the bladder when the bladder is de-pressurized (Col. 4, lines 21-24). One of ordinary skill would see that the same effect is expected when the bladder is pressurized, wherein the series of small holes spaced uniformly along the tube extending through the bladder allows for a full and uniform pressurization (arrows indicating flow path in Figs. 7-8). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method of Matsen including pressurizing bladders to pressurize the plurality of stringer bladders using an inert gas within a plurality of pressurization tubes that extend through the plurality of stringer bladders in order to achieve a full and uniform pressurization/de-pressurization, as taught by Losey. Losey does not show a plurality of pressurization tubes/bladders but teaches one tube per bladder, and it would be obvious to implement the same method using a plurality of tubes for the plurality of stringer bladders taught by modified Matsen (one tube per bladder) in order to achieve the same effect.

Regarding claim 5, Matsen in view of Wilcoxson and Bartel teach the limitations of claim 1. Matsen teaches pressurizing the bladders in the stackup and Matsen teaches using inert gas during consolidation ([0044]), however Matsen is not specific on how bladders are pressurized and does not teach pressurizing the bladder using an inert gas within a pressurization tube that extends through the bladder.
The claim is interpreted to require using a pressurization tube that extends all the way through the bladder (into at one location and out of at another), in view of the specification and in line with the common definition of “through” (Merriam-Webster definition).
(Figs. 7-8). The series of small holes spaced along the tube allows for the full expulsion of fluid from the bladder when the bladder is de-pressurized (Col. 4, lines 21-24). One of ordinary skill would see that the same effect is expected when the bladder is pressurized, wherein the series of small holes spaced uniformly along the tube extending through the bladder allows for a full and uniform pressurization (arrows indicating flow path in Figs. 7-8). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method of Matsen including pressurizing a bladder to pressurize the bladder using an inert gas within a pressurization tube that extends through the bladder in order to achieve a full and uniform pressurization/de-pressurization, as taught by Losey.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen in view of Wilcoxson and Bartel as applied to claim 1 above, and further in view of Blanc, US 20190291355 A1 (“Blanc”).

Regarding claim 6, Matsen in view of Wilcoxson and Bartel teach the limitations of claim 1. Matsen teaches supporting each of the plurality of overbraided thermoplastic members during induction heating with a well-defined surface in the stackup (base Figs. 5-6, inserts Fig. 7), however the references do not disclose using cauls.
Blanc teaches caul plates can be used to transmit pressure and help to provide a smooth surface for a composite component when forming under heat and pressure ([0050]-[0051]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Matsen to use a corresponding caul of a plurality of cauls to support each of the overbraided thermoplastic members during induction heating in order to transmit pressure and help to provide a smooth surface for the composite component during forming, as taught by Blanc.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen in view of Wilcoxson and Bartel as applied to claim 1 above, and further in view of Pearson et al., US 20070017626 A1 (“Pearson”).

Regarding claim 8, Matsen in view of Wilcoxson and Bartel teach the limitations of claim 1. Matsen does not teach securing a first end and a second end of the stackup using a plurality of plugs to resist longitudinal ballooning out of the bladder or the plurality of stringer bladders during induction heating.
Pearson teaches a composite fabrication molding process converting a laminate into a final tubular composite pile using a mandrel 40, an inflatable bladder 42, and end caps 44 (Abstract, [0055]-[0064]). The end caps are provided at first and second ends of the stackup to seal or restrain the ends of the bladder ([0056]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Matsen to secure first and second ends of the stackup using plugs to resist longitudinal ballooning out of the bladder(s) during induction heating because Pearson teaches restraining the ends of a pressurized inflatable bladder using caps during composite molding.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 15 of copending Application No. 16/718,709 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to instant claim 1, 16/718,709 claim 1 teaches the elements of the claim with the addition of heating. Heating and pressurizing are methods of consolidation that can be considered equivalents for the same purpose and it would have been obvious to one of ordinary skill in the art at the time of filing to use either or both elements. 16/718,709 claim 1 does not positively recite a pressurizing step, however the claim recites passing pressurization tubes through bladders, and it would be obvious to one of ordinary 
As to instant claim 2, 16/718,709 claim 4 recites the same elements except that the smart susceptors are located between the stackup and the tooling sections instead of the generic “in the stackup” recited by the instant claim. The position would have been obvious to one of ordinary skill in the art because it is effectively the same (inside the tooling) and would similarly result in heating the stackup inside the tooling sections.
As to instant claim 6, 16/718,709 claim 15 also recites a plurality of cauls which support the plurality of overbraided thermoplastic members during consolidation and therefore anticipates the claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754